Case: 1:17-md-02804-DAP Doc #: 1820-3 Filed: 07/09/19 1 of 1. PageID #: 56810



                             CERTIFICATE OF SERVICE

               I hereby certify that on July 9, 2019, I electronically filed the foregoing
  with the Clerk of the Court by using the CM/ECF system. Copies will be served upon
  counsel of record by, and may be obtained through, the Court CM/ECF Systems.

  DATED: July 9, 2019


                                                       s/ Elizabeth J. Cabraser
                                                       Elizabeth J. Cabraser
